In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter and was considered in a manner prescribed by law. Upon consideration of relator’s motion for summary judgment,
IT IS ORDERED by the court that said motion for summary judgment be, and the same is hereby, overruled, effective June 2, 1992.
IT IS FURTHER ORDERED by the court that the writ of mandamus be, and the same is hereby, denied, consistent with the opinion to follow.
Moyer, C.J., Sweeney, Holmes, Wright, H. Brown and Resnick, JJ., concur.
Douglas, J., would deny the writ as moot.